DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 5/31/2022, is acknowledged.  Claims 1, 4, and 6-12 are amended.
The rejection of Claims 1-12 under 35 U.S.C. 112(b) and claim 9 under 35 U.S.C. 112(d) are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (CN 106925786A)(machine translation provided).
With respect to Claim 1, Qi teaches a method of operating an ejector to form solid spherical particles of a metal powder, the ejector having a chamber (5) (i.e. crucible) configured to retain molten metal material, structure associated with the crucible including an orifice area defining one or more orifices (12), and an actuator (10, 11) responsive to an electrical signal from a signal generator (8) for causing a predetermined portion of the molten metal material to be ejected from the crucible, wherein the method comprises applying an electrical signal to an actuator causing molten metal material droplets of a first predetermined size to be ejected from the crucible through at least one orifice (first orifice), applying an electrical signal to an actuator causing molten metal material droplets of a second predetermined size to be ejected from the crucible through at least one other orifice (second orifice), and catching solid spherical particles in collectors (14) after the molten metal material droplets of the first predetermined size and the second predetermined size have solidified by traveling a predetermined distance from the orifice area, the caught solid spherical particles forming the metal powder. (Fig. 1; pgs. 1-4).
Qi teaches that the frequency, pulse width, and/or amplitude value of the electrical signal may be varied to control the actuator(s) to adjust the predetermined amount and/or size of droplets ejected from the one or more orifices and thereby to obtain metal powder having different sizes. (p. 3-4).
In view of the teachings of Qi, the electrical control signal constitute a “voltage signal” as instantly claimed or alternatively, it would have been obvious to one of ordinary skill in the art to supply an electrical signal comprising a voltage signal by controlling one or more of the frequency, pulse width, and/or amplitude of the electrical control signal, as taught by Qi, to cause an actuator response causing the liquid metal material to be ejected from the at least one orifice.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize voltage signals of first and second types to control the ejection from the first and second orifices, respectively.  That is, it would have been obvious to one of ordinary skill in the art to carry out a method comprising supplying a voltage signal of a first type to an actuator causing molten metal material droplets of a first predetermined size to be ejected from the crucible through at least one orifice, applying an electrical signal to an actuator causing molten metal material droplets of a second predetermined size to be ejected from the crucible through at least one other/second orifice, in order to obtain a desired amount of droplets and resulting spherical metal powders of the first and second sizes.
With respect to Claim 2, Qi teaches controlling the ejector by varying one or more of frequency, pulse width, and amplitude of the electrical/voltage control signal. (see rejection of Claim 1 above).  Accordingly, it would have been obvious to one of ordinary skill in the art to select first type and second type of voltage signals for causing ejection of droplets having first and second sizes from first and second orifices, respectively by varying one or more of amplitude and duration, in order to obtain a desired amount of first and second size droplets and therefore desired amount of first and second sized spherical metal particles.
With respect to Claim 3, the limitation “quiet period” is interpreted as a period of time in which no droplet is ejected.  Qi teaches controlling the amount of molten metal material ejected from the one or more orifices using voltage signals. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to provide the first and second voltage signals of Qi with respective quiet periods which result in a cessation of molten metal ejection in order to stop/control the amount of molten metal droplets ejected during the method.
With respect to claims 4-5, Qi teaches using electrical signals to control the actuator such that a predetermined amount of fluid ejection occurs out of one or more orifices, the ejection forming molten metal drop(s) which are subsequently solidified and collected and wherein the method comprises a plurality of different sized orifices resulting in the production of spherical metal powders with different particle sizes in desired amounts. (pgs. 2-3).  Thus, Qi is deemed to teach controlling a predetermined amount of a mixture of droplets of first and second predetermined sizes in response to first and second signals/requests which operate the actuator.  Thus, it would have been obvious to one of ordinary skill in the art to provide the necessary voltage signals to form a mixture of first and second droplet sizes by calculating how many voltage signals of the first type and second type are required to create the predetermined amount of the mixture of droplets, in order to provide the correct number and size of droplets and resulting spherical metal particles.
With respect to Claims 6-7, Qi teaches controlling the ejector by varying one or more of frequency, pulse width, and amplitude of the electrical/voltage control signal. (see rejection of Claim 1 above).  Accordingly, it would have been obvious to one of ordinary skill in the art to select first type and second type of voltage signals for causing ejection of droplets having first and second sizes from first and second orifices, respectively by varying one or more of amplitude and duration, in order to obtain a desired amount of first and second size droplets and therefore desired amount of first and second sized spherical metal particles.  Furthermore, as Qi is drawn to mass production of spherical metal powder particles (see e.g., p. 1, 3), it would have been obvious to one of ordinary skill in the art to select any number of first and second voltage signal durations, resulting in the ejection of first and second size droplets, including sequential and repeated signals and resulting droplets, to form a desired quantity of first and second sized spherical metal particles. See also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  MPEP § 2144.04.
With respect to Claim 8, Qi teaches wherein the orifice area defines the one or more orifices as a plurality of orifices, whereby the application of the voltage signal of the first type and the application of the voltage of the second type causes ejection of at least one molten metal material droplet from each orifice in the plurality of orifices. (see Fig. 1; pgs. 1-3; rejection of Claim 1 above).
With respect to Claim 9, Qi teaches wherein the orifice area defines at least one orifice in the plurality of orifices with a first diameter from which the molten metal material droplet is ejected and the at least one other orifice having a second diameter from which the molten metal material droplet of a second size is ejected, wherein the first diameter and second diameter are different. (see Fig. 1; pgs. 1-3; rejection of Claim 1 above).
	With respect to claims 10-11, Qi teaches a method comprising a molten metal material comprises a metal (i.e. molten pure metal, claim 10) or alloy (i.e. molten metal alloy, claim 11). (p. 3, 5).
With respect to Claim 12, Qi teaches causing the molten metal material droplet(s) to be ejected and travel a predetermined distance to a collector into a collection chamber comprising a vacuum pump and which is supplied with argon gas (inert gas) in order to prevent oxidation of the molten metal droplet(s). (Fig. 1; p. 3-5).  Thus, Qi teaches a method wherein the molten metal material droplet is ejected into pure inert gas as the molten metal droplet travels at least a portion of the predetermined distance.

Response to Arguments
Applicant’s arguments, filed 5/31/2022, with respect to the rejection(s) of claim(s) s 1-12 under 35 U.S.C. 103 over Mark have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  In particular, prior art Mark fails to teach a step of “catching solid spherical particles after the molten metal material droplets of the first predetermined size and the second predetermined size have solidified by traveling a predetermined distance from the orifice area, the caught solid spherical particles forming the metal powder.”  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qi et al., as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735